

115 HR 1894 IH: To facilitate construction of a bridge on certain property in Christian County, Missouri, and for other purposes.
U.S. House of Representatives
2017-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1894IN THE HOUSE OF REPRESENTATIVESApril 4, 2017Mr. Long introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo facilitate construction of a bridge on certain property in Christian County, Missouri, and for
			 other purposes.
	
		1.Riverside Bridge Project
 (a)In generalThe Riverside Bridge Project is authorized to be carried out notwithstanding— (1)any agreement entered into under, or restriction pursuant to, section 404(b)(2) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c(b)(2)); or
 (2)any other Federal restriction that requires the covered property to be maintained for open space, recreation, or wetland management.
 (b)ConditionsAs a condition of the authorization under subsection (a), Christian County, Missouri— (1)shall carry out the Riverside Bridge Project in a manner that ensures that no flood damage attributable to the Project occurs; and
 (2)shall be liable for any such flood damage that does occur. (c)Disaster assistance prohibitedNo Federal financial assistance pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) may be provided with respect to the covered property or any improvements thereon.
 (d)DefinitionsIn this Act, the following definitions apply: (1)Covered propertyThe term covered property means the property—
 (A)in Christian County, Missouri; (B)conveyed to such County by the Riverside Inn, Inc.; and
 (C)that is approximately 1.5 acres and 482 lineal feet adjacent to the westerly line of Riverside Road to the center of Finley Creek.
 (2)Riverside Bridge ProjectThe term Riverside Bridge Project means the project to construct and operate a bridge on and over the covered property. 